IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-58,461-04


JOSE ARIZ SAN MIGUEL, Relator

v.

HARRIS DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. 925459, 924873 and 925535 IN THE 230th JUDICIAL DISTRICT
COURT
FROM HARRIS COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed applications for a writ of habeas corpus in
the 230th Judicial District Court of Harris County, that more than 35 days have elapsed, and that the
applications have not yet been forwarded to this Court.  
	 In these circumstances, additional facts are needed.  The respondent, the District Clerk of 
Harris County, is ordered to file a response, which may be made by: submitting the record on such
habeas corpus applications; submitting a copy, or copies, of a timely filed order which designates
issues to be investigated, see McCree v. Hampton, 824 S.W.2d 578 (Tex. Crim. App. 1992); stating
that the nature of the claims asserted in the applications filed by Relator are such that the claims are
not cognizable under Tex. Code Crim. Proc. art 11.07, § 3; or stating that Relator has not filed 
applications for habeas corpus in Harris County.  This application for leave to file a writ of
mandamus shall be held in abeyance until the respondent has submitted the appropriate response. 
Such response shall be submitted within 30 days of the date of this order.


Filed: March 17, 2010
Do not publish